   

 

ase 2:19-mc-51557-SJM-DRG ECF No. 4, PagelD.70 Filed 11/12/19 Page 1 of 27

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

ROY MUNOZ, *
*
Plaintiff, *
*
V. * Subpoena issued in:
* Case No. 2017-cv-0881 WPJ/SCY
FCA US LLC (FIAT CHRYSLER * Pending In The U.S. District Court
AUTOMOBILES US LLC, f/d/b/a * For the District ew/Mexic
CHRYSLER DODGE and JOHN DOE * LL EE
CORPORATIONS, *
* NOV 12 2019
Defendants. ° CLERK'S OFFICE
DETROIT

 

PLAINTIFF’S RESPONSE TO NON-PARTY ZF ACTIVE SAFETY AND
ELECTRONICS US LLC’S MOTION TO QUASH SUBPOENA

 

COMES NOW Roy Munoz, who is the Plaintiff in the lawsuit filed in the United States
District Court for the District of New Mexico, Case No. 2017-cv-0881 WPJ/SCY".
BACKGROUND:

In November, 2016, Plaintiff, while performing his duties as an employee of the United
States Forest Service (Carson National Forest), was driving a 2012 Dodge Ram 1500. Early in
the morning, Plaintiff was driving his assigned vehicle when he struck a large Elk head on. The
Elk had appeared immediately in front of his vehicle and he did not have time to brake before
hitting the Elk. The seatbelt did not restrain the Plaintiff and the front driver’s side airbag did not

deploy. Plaintiffs body, head and face were thrown forward into the steering column and front

 

1The Movant in this matter, ZF Active Safety, improperly identifies the core action as
2017-cv-0881 KBM/SCY. This designation is not correct. It refers to United States Magistrate
Judge Molzen as the lead judge. In fact the case was transferred some time ago to United States

District Judge William P. Johnson.
-|-
  
 

 

 

ase 2:19-mc-51557-SJM-DRG ECF No. 4, PagelD.71 Filed 11/12/19 Page 2 of 27

dashboard assembly. The Plaintiff suffered severe injuries as a result including permanent brain
damage. He has been permanently disabled from work.

The seatbelt retention system and airbag system have been installed in Dodge Ram 1500
and 2500 pickups since at least 2009. There was a recall in 2017 of the 2013 through 2016 Ram
1500 and 2500 pickups and 2014 through 2016 Ram 3500 pickups (“the Recall”). The Recall
was prompted because of reports that the seatbelt retention system and airbag system in these
vehicles was defective.

Recently, the Plaintiff has learned that the Occupant Restraint Control (“ORC”), which
was manufactured by non-party TRW Automotive U.S., LLC, which now identifies itself as ZF
Active Safety and Electronics U.S., LLC, which was installed in the Plaintiff’s vehicle along with
tens of thousands of other vehicles, is defective. (See, e.g., Altier, et al. v. ZF-TRW Automotive
Holdings Corp., et al., U.S.D.C. Central District Of California, Case No. 8:19-cv-00846). As
permitted and required under New Mexico law, Plaintiff is entitled to sue the Defendant in this
case, FCA U.S., LLC, as the supplier of a defective produce. Once this information came to
light, Plaintiff issued a subpoena to TRW and communicated with attorneys from the law firm of
Weinstein, Tippetts & Little, LLP, out of Houston, Texas, which firm, coincidentally, operates
out of the same City and State as does the attorneys representing Defendant FCA in this case.
(See, Exhibit D to TRW’s Motion To Quash). The original subpoena commanded that TRW
Representatives appear at their corporate headquarters. (Exhibit No. 1 hereto). Pursuant to the
request of Philip R. McDaniel, an attorney with the Weinstein Firm, Plaintiff issued an Amended
Subpoena to have the deposition taken at the headquarters of FCA’s national discovery counsel.

(Exhibit No. 2 hereto). After this, TRW filed the Motion to quash the subpoena which is before

-2-
   

 

ase 2:19-mc-51557-SJM-DRG ECF No. 4, PagelD.72 Filed 11/12/19 Page 3 of 27

this Court.

Plaintiff, Mr. Munoz, asks that this Court defer this matter to the United States District
Court for the District of New Mexico as the proper forum with proper jurisdiction to resolve this
issue.

LEGAL ARGUMENT:

This Court is not the Court where compliance is required. The Subpoena was issued
under the power and authority of the United States District Court for the District of New Mexico
and was accepted on that basis. The fact that TRW, apparently in cooperation with Defendant
FCA, agreed to move the deposition to FCA’s national discovery counsel’s headquarters is
irrelevant. This is a New Mexico subpoena issued by a New Mexico Court. The subpoena does
not require public disclosure of privileged material. Any claimed privilege can be easily
protected by the discovery order previously entered in the New Mexico case. (See, Exhibit 3
hereto - USDC Case No. 17-cv-0881 WPJ/SCY, filed September 26, 2018. Document No. 29,
United States District Court for the District of New Mexico).

The bottom line is that the Subpoena was accepted by a Texas law firm from the New
Mexico District Court. Under Fed. R. Civ. P. 45(f), a court where compliance is required, may
“transfer a motion under this rule to the issuing court if the person subject to the subpoena
consents or if the court finds exceptional circumstances.” Technically, compliance with the
subpoena should be conducted in New Mexico. Again, as a courtesy to TRW’s Texas counsel,
Plaintiff agreed to have the subpoena complied with in Michigan at FCA’s national discovery
headquarters, but this does not change the issue.

The Texas law firm that accepted service of the Subpoena has attorneys who have been

3.

 
 

ase 2:19-mc-51557-SJM-DRG ECF No. 4, PagelD.73 Filed 11/12/19 Page 4 of 27

admitted to practice in New Mexico. The firm which accepted service of the Subpoena,
Weinstein, Tippetts & Little, LLC, has at least three (3) attorneys who have been admitted to
practice in New Mexico. These are David B. Weinstein, Deborah A. Clinebell and Alexcis Nell.
(See, E-mail from Tony Horvat, Customer Service/Facilities Coordinator, State Bar of New
Mexico - Exhibit 4 hereto).

Any confidentiality order entered to protect TRW’s supposed proprietary interests must

be issued by the court where the main action is pending. This means that the dispute raised by

 

TRW regarding the confidentiality order must be resolved in New Mexico. This is not only a
matter of practicality, but also falls under the “Exceptional Circumstances” clause of Rule 45(f).
Discovery in this case commenced in August, 2018. In the time that has passed, there have been
no fewer than four (4) motions to compel, all of which have either been granted in part or in
whole, or consented to by FCA. Now Plaintiff, who again suffers from permanent disability and
irrevocable brain damage, will be forced to file yet another motion regarding production of the
vital information from TRW. United States Magistrate Judge Steven C. Yarborough has heard
all of the motions to compel and is intimately familiar with the facts and circumstances regarding
the obstructionist tactics that have been used to thwart Plaintiff's attempts to get the basic
information needed to prove Plaintiffs case. This matter should be decided by the federal court
in New Mexico to maintain continuity and to preserve the integrity of the “search for the truth”
which is the heart of judicial system and theory of justice.

WHEREFORE Plaintiff Roy Munoz respectfully requests that this Court refer non-party
ZF Active Safety And Electronic US, LLC’s Motion To Quash Subpoena to the United States

District Court for the District of New Mexico and for such further relief as the Court deems just

4.
 

ase 2:19-mc-51557-SJM-DRG ECF No. 4, PagelD.74 Filed 11/12/19 Page 5 of 27

and proper.
Respectfully submitted,

LAW OFFICES OF JAMES P. LYLE, P.C.

/s/_ James P. Lyle, Attorney
James P. Lyle

Attorney for Plaintiff Roy Munoz
1116 Second Street, N.W.

Albuquerque, New Mexico 87102

(505) 843-8000 - Telephone

(505) 843-8043 - Facsimile

pennname(@prodigy.net

I hereby certify that a true copy of the foregoing
pleading was served upon all counsel of record

via first class mail and this pleading was sent, via

first class mail, postage paid, for submission to the
United States District Court For the Eastern District Of
Michigan this 5" day of November, 2019.

/s/__ James P. Lyle, Attorney
James P. Lyle

 
 

   

ase 2:19-mc-51557-SJM-DRG ECF No. 4, PagelD.75 Filed 11/12/19 Page 6 of 27

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

ROY MUNOZ,

Plaintiff,

VS. Cause No. 2017-cv-0881 WPJ/SCY

FCA US LLC (FIAT CHRYSLER AUTOMOBILES
US LLC, f/d/b/a CHR YSLER/DODGE
and JOHN DOE CORPORATIONS,

Defendants.

NOTICE OF DEPOSITION DUCES TECUM - TRW DESIGNATED REPRESENTATIVE

TO: ZF TRW AUTOMOTIVE HOLDINGS CORP.

12001 Tech Center Drive

Livonia, MI 48150

ATTN: Sarah Kirkwood, In House Counsel

YOU ARE HEREBY NOTIFIED Pursuant to the provisions of Rule 30(B)(6) of the Federal
Rules of Civil Procedure, that Plaintiff Roy Munoz, by and through his counsel of record, the Law
Offices of James P. Lyle, P.C. (James P. Lyle, Esquire), will take the deposition of the
DESIGNATED REPRESENTATIVE(S) OF TRW and are commanded to produce the person or

persons most knowledgeable regarding the following subjects:

1, The source code used in the Occupant Restraint Controller (ORC) in any Dodge 2012 Ram
1500 pickup trucks (hereinafter “The Subject Vehicle”)

2. All communications between TRW and FCA US LLC, its agents, employees or
representatives regarding the vehicle speed and weight of targets for wild game testing in the

Subject Vehicle.

3. All communications with FCA US LLC, its agents, employees or representatives, regarding
thresholds or inadvertent deployment of airbags or inadvertent engagement of seatbelt
pretentioners regarding the Subject Vehicle.

-1-

EXHIBIT 1
   

 

ase 2:19-mc-51557-SJM-DRG ECF No. 4, PagelD.76 Filed 11/12/19 Page 7 of 27

4. The impact algorithm and predefined calibration used by the OCR in the Subject Vehicle to
deploy airbags and/engage seatbelt pretentioners.

5. The coding and programming used to send signals to the Data Event Recorder in the Subject
Vehicle signaling that the Data Event Recorder should record an event.

6. All records of “events” sent to FCA US LLC related to OCR functioning crash tests of the
Subject Vehicle.

7. The calibration algorithm used in the 2012 Dodge Ram 1500 pickup trucks and all other
vehicles with the same OCR which evaluate the acceleration data sent to the OCR.

8. The source code for all of the algorithms used to program the 2012 Dodge Ram 1500 pickup
truck OCR.

9. All communications from or to FCA US LLC regarding FCA’s requirements for
programming and/or function of the OCR in the Subject Vehicle.

The deposition(s) is/are to be upon oral examination before a notary public and court reporter from
the offices of JMS Court Reporting Services, on Tuesday, October 8, 2019, commencing at 10:00

a.m., and continuing until complete, at the offices of ZF TRW Automotive Holdings Corp., 12001

Tech Center Drive, Livnoia, MI 48150 - (734) 855-2600.

YOU ARE FURTHER NOTIFIED that Plaintiff, Roy Munoz, may use this deposition at

trial pursuant to the Federal Rules of Civil Procedures, including, but not limited to, Rule 30 and

Rule 32.
LAW OFFICES OF JAMES P. LYLE, P.C.

 

/s/__James P. Lyle, Attorney
James P. Lyle

Attorney for Plaintiff Roy Munoz
1116 Second Street N.W.
Albuquerque, NM 87102

(505) 843-8000 - Telephone
 

 

ase 2:19-mc-51557-SJM-DRG ECF No. 4, PagelD.77

I hereby certify that a true copy of the foregoing

pleading was served upon all counsel of record by

faxing and mailing a copy of the same to them

respectively, this 3° day of September, 2019 and that a
Certificate of Service, as to the same, has been filed

with the U.S. District Court for the District of New Mexico.

/s/_ James P. Lyle, Attorney
James P. Lyle

 

   
 

Filed 11/12/19 Page 8 of 27
 
  
 

 

 

ase 2:19-mc-51557-SJM-DRG ECF No. 4, PagelD.78 Filed 11/12/19 Page 9 of 27

88A (Rev. 02/14} Subpoena to Testify at a Deposition in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
District of New Mexico
ROY MUNOZ )
Plaintiff )
Vv. ) Civil Action No. 2017-cv-0881 WPJ/SCY
FCA US LLC (FIAT CHRYSLER AUTOMOBILES US )
LLC), fid/b/a CHRYSLER/DODGE and JOHN DOES )
)

Defendant

SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To: ZF TRW Automotive Holdings Corp, 12001 Tech Center Drive, Livonia, MI 48150

(Name of person to whom this subpoena is directed)
af Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a

deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or

those set forth in an attachment:
See Attachment

 

Place: 42001 Tech Center Drive Date and Time;
Livonia, MI 48150 10/08/2019 10:00 am

1-734-855-2600

 

 

 

 

The deposition will be recorded by this method: Stenography (Court Reporter)

& Production: You, or your representatives, must also bring with you to the deposition the following documents,
electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the ©

material: See Attachment

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena, and Rule 45(e) and (g), relating to your duty to

respond to this subpoena and the potential consequences of not doing so.

Date:
CLERK OF COURT
OR

 

Signature of Clerk or Deputy Clerk Attorney's signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party) Roy Silva Munoz
, who issues or requests this subpoena, are:

 

James P. Lyle, Esquire, 1116 Second Street N.W., Albuquerque, NM 87102 (505) 843-8000 - Telephone

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to

whom it is directed. Fed. R. Civ. P. 45(a)(4).
 

ase 2:19-mc-51557-SJM-DRG ECF No. 4, PagelD.79 Filed 11/12/19 Page 10 of 27

88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 2017-cv-0881 WPJ/SCY

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

 

I received this subpoena for (name of individual and title, if any)

on (date)

(1 I served the subpoena by delivering a copy to the named individual as follows:

 

 

On (date) ; or

 

(9 I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc.:
 
  
 

 

 

ase 2:19-mc-51557-SJM-DRG ECF No. 4, PagelD.80 Filed 11/12/19 Page 11 of 27

O 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(1) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense,

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attorney’s fees-—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or tral.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.

(A) When Reguired. On timely motion, the court for the district where
compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or affected by a

subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research, development,
or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and
(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. Thesc
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
If a subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) Inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing 1s
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) Information Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will cnablc the parties to assess the claim.

(B) Information Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved.

(g) Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

 

 
 

 

se 2:19-mc-51557-SJM-DRG ECF No. 4, PagelD.81 Filed 11/12/19 Page 12 of 27

TESTIMONY & PRODUCTION BY SUBPOENA AND DEPOSITION NOTICE:

ZF TRW Automotive Holdings Corp. is hereby commanded to produce the person or persons
most knowledgeable regarding the following subjects:

1.

The source code used in the Occupant Restraint Controller (ORC) in any Dodge 2012
Ram 1500 pickup trucks (hereinafter “The Subject Vehicle”)

All communications between TRW and FCA US LLC, its agents, employees or
representatives regarding the vehicle speed and weight of targets for wild game testing in
the Subject Vehicle.

All communications with FCA US LLC, its agents, employees or representatives,
regarding thresholds or inadvertent deployment of airbags or inadvertent engagement of
seatbelt pretentioners regarding the Subject Vehicle.

The impact algorithm and predefined calibration used by the OCR in the Subject Vehicle
to deploy airbags and/engage seatbelt pretentioners.

The coding and programming used to send signals to the Data Event Recorder in the
Subject Vehicle signaling that the Data Event Recorder should record an event.

All records of “events” sent to FCA US LLC related to OCR functioning crash tests of
the Subject Vehicle.

The calibration algorithm used in the 2012 Dodge Ram 1500 pickup trucks and all other
vehicles with the same OCR which evaluate the acceleration data sent to the OCR.

The source code for all of the algorithms used to program the 2012 Dodge Ram 1500
pickup truck OCR.

All communications from or to FCA US LLC regarding FCA’s requirements for
programming and/or function of the OCR in the Subject Vehicle.
 

  
 

se 2:19-mc-51557-SJM-DRG ECF No. 4, PagelD.82 Filed 11/12/19 Page 13 of 27

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

ROY MUNOZ,
Plaintiff,

VS. Cause No. 2017-cv-088 LWPJ/SCY

FCA US LLC (FIAT CHRYSLER AUTOMOBILES
US LLC, f/d/ob/a CHRYSLER/DODGE and JOHN DOE
CORPORATIONS,

Defendants.

NOTICE OF DEPOSITION DUCES TECUM - TRW DESIGNATED REPRESENTATIVE

TO: ZF ACTIVE SAFETY AND ELECTRONICS US, LLC

(Formerly Known As TRW Automotive U.S., LLC)

c/o Philip R. McDaniel, Esquire

Weinstein Tippetts & Little, LLP

7500 San Felipe, Suite 500

Houston, TX 77063

YOU ARE HEREBY NOTIFIED Pursuant to the provisions of Rule 30(B)(6) of the Federal
Rules of Civil Procedure, that Plaintiff Roy Munoz, by and through his counsel of record, the Law
Offices of James P. Lyle, P.C. (James P. Lyle, Esquire), will take the deposition of the
DESIGNATED REPRESENTATIVE(S) OF ZF ACTIVE SAFETY AND ELECTRONICS US,
LLC (formerly Known As TRW Automotive U.S., LLC) and are commanded to produce the

person or persons most knowledgeable regarding the following subjects:

1. The source code used in the Occupant Restraint Controller (ORC) in any Dodge 2012 Ram
1500 pickup trucks (hereinafter “The Subject Vehicle”)

2. All communications between TRW and FCA US LLC, its agents, employees or
representatives regarding the vehicle speed and weight of targets for wild game testing in the

Subject Vehicle.

-[-

EXHIBIT 2

 
 

 

ase 2:19-mc-51557-SJM-DRG ECF No. 4, PagelD.83 Filed 11/12/19 Page 14 of 27

 
 

All communications with FCA US LLC, its agents, employees or representatives, regarding
thresholds or inadvertent deployment of airbags or inadvertent engagement of seatbelt
pretentioners regarding the Subject Vehicle.

The impact algorithm and predefined calibration used by the OCR in the Subject Vehicle to
deploy airbags and/engage seatbelt pretentioners.

The coding and programming used to send signals to the Data Event Recorder in the Subject
Vehicle signaling that the Data Event Recorder should record an event.

All records of “events” sent to FCA US LLC related to OCR functioning crash tests of the
Subject Vehicle.

The calibration algorithm used in the 2012 Dodge Ram 1500 pickup trucks and all other
vehicles with the same OCR which evaluate the acceleration data sent to the OCR.

The source code for all of the algorithms used to program the 2012 Dodge Ram 1500 pickup
truck OCR.

All communications from or to FCA US LLC regarding FCA’s requirements for
programming and/or function of the OCR in the Subject Vehicle.

The deposition(s) is/are to be upon oral examination before a notary public and court reporter from

the offices of Carroll Court Reporting Services, on Wednesday, October 23, 2019, commencing

at 9:00 a.m., and continuing until complete, at the offices of Bush Seyferth PLLC, 100 W. Big

Beaver Road, Suite 400, Troy, MI 48084 - (248) 822-7800.

YOU ARE FURTHER NOTIFIED that Plaintiff, Roy Munoz, may use this deposition at

trial pursuant to the Federal Rules of Civil Procedures, including, but not limited to, Rule 30 and

Rule 32.

LAW OFFICES OF JAMES P. LYLE, P.C.

/s/_ James P. Lyle, Attorney
James P. Lyle

Attorney for Plaintiff Roy Munoz
1116 Second Street N.W.
Albuquerque, NM 87102

(505) 843-8000 - Telephone

-2-

 
 

ase 2:19-mc-51557-SJM-DRG ECF No. 4, PagelD.84 Filed 11/12/19 Page 15 of 27

I hereby certify that a true copy of the foregoing

pleading was served upon all counsel of record by

faxing and mailing a copy of the same to them

respectively, this 8" day of October, 2019 and that a
Certificate of Service, as to the same, has been filed

with the U.S. District Court for the District of New Mexico.

/s/_ James P. Lyle, Attorney
James P. Lyle

 

 

 
 

   
 

ase 2:19-mc-51557-SJM-DRG ECF No. 4, PagelD.85 Filed 11/12/19 Page 16 of 27

88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action

UNITED STATES DISTRICT COURT

for the

District of New Mexico

ROY MUNOZ

Plaintiff
Vv

FCA US, LLC, et al

 

Civil Action No. 2017-cv-0881 WPJ/SCY

 

Nee” Nee Neer nee mee” See”

Defendant
SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To: Designated Representative - ZF Active Safety And Electronics US, LLC (Formerly TRW Automotive US, LLC)

 

 

(Name of person to whom this subpoena is directed)

af Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:

See Attachment

 

Place: Bush, Seyferth PLC 4 Suite 400 Date and Time:
. Bigg Beaver Road, Suite ;
Troy, Mi 48084 40/23/2019 9:00 am

 

 

 

 

The deposition will be recorded by this method: _ Stenographer/Court Reporter

th Production: You, or your representatives, must also bring with you to the deposition the following documents,
electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
material: See Attachment

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: 10/08/2019

CLERK OF COURT

OR
/s/ James P. Lyle, Esquire

Signature of Clerk or Deputy Clerk Attorney's signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party) Roy Munoz

, who issues or requests this subpoena, are:
James P. Lyle, Esquire, 1116 2nd Street NW, Albuquerque, NM 87102 / pennname@prodigy.net/(505) 843-8000

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to

whom it is directed. Fed. R. Civ. P. 45(a)(4).
   
 

ase 2:19-mc-51557-SJM-DRG ECF No. 4, PagelD.86 Filed 11/12/19 Page 17 of 27
88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

 

 

 

Civil Action No. 2017-cv-0881 WPJ/SCY

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

l received this subpoena for (name of individual and title, if any)

 

On (date)

 

of I served the subpoena by delivering a copy to the named individual as follows: ZF Active Safety And

Electronics US, LLC c/o Philip R. McDaniel, Esquire, 7500 San Felipe, Suite 500, Houston, TX 77063
philip. mcdaniel@wtllaw.com on (date) —_- 49/08/2019 >

( I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$ 45.00

 

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: 10/08/2019 /s/_ Judith M. Seff

Server's signature

Judith M. Seff
Printed name and title
1116 2nd Street N.W.
Albuquerque, NM 87102
(505) 843-8000 - Telephone

 

Server’s address

Additional information regarding attempted service, etc.:
   
  

ase 2:19-mc-51557-SJM-DRG ECF No. 4, PagelD.87 Filed 11/12/19 Page 18 of 27

O 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(1) For a Trial, Hearing, or Deposition, A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discovery, A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attorney’s fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to producc
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a writien objection to inspecting, copying, testing, or
sampling any or ail of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.

(A) When Required. On timely motion, the court for the district where
compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or affected by a

subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research, development,
or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and
(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. Thesc
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
If a subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(@) Inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) Information Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved,

(g) Contempt.
The court for the district where compliance is required—and also, after a

motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

 

 
 

ase Case 14 FiA-GO8SY-WE-SCE CHhdtunieniae |Fitéd 0926/1181 Fae Page 19 of 27

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

ROY MUNOZ,
Plaintiff,

vs.
Cause No. 17-cv-0881 WJ/SCY

FCA US LLC (FIAT CHRYSLER AUTOMOBILES
US LLC, f/d/b/a CHRYSLER/DODGE
and JOHN DOE CORPORATIONS,

Defendants.

STIPULATED PROTECTIVE ORDER

 

The parties having stipulated to the entry of this Protective Order, and the Court otherwise
being advised;

IT IS ORDERED that the following provisions and conditions shall govern the parties:

1. This Protective Order shall control the disclosure and dissemination of documents
and information. Any party to this case or any producing non-party, shall have the right to
designate as “Confidential” and subject to this Order any information, document, or thing, or
portion of any document or thing that:

a) contains trade secrets, competitively sensitive, research, development, proprietary,
technical, marketing, financial, sales or other confidential business information;

b) contains private or confidential personal information;

c) contains information received in confidence from third parties; or

d) any portion of a party’s response that contains trade secret or other confidential,
research, development or commercial information, or information otherwise
considered confidential under applicable law by marking the material, in a manner

that will not interfere with its legibility.

| EXHIBIT 3

 
  
 

aSe CAS DL-F-CHSOORSIAIRSCE CDooumem2® | [Fie G9/26/18/1 Page Page 20 of 27

2. The material will be marked “This document is subject to a Protective Order in Roy
Munoz v. FCA US LLC.”

3. In any deposition, if the deponent's testimony is deemed confidential, a party will
notify opposing counsel in writing of the page and line numbers of the testimony deemed
confidential within 30 days of receiving the deposition transcript. Any testimony read from or
directly referencing confidential documents is automatically deemed to be confidential, including
any confidential documents that are used as deposition exhibits.

4. Any confidential information that a party provides to another party may be disclosed
only to that party and/or immediate employees of that party’s trial counsel’s law firm, and. other
individuals legitimately assisting in the preparation of this case for trial such as a party’s co-counsel,
consultants, and experts.

5. Any recipient of confidential information shall not disclose the confidential
information to any other person to whom disclosure is not authorized by the terms of this Protective
Order and shall not use such confidential information for purposes other than preparation of this
action for trial. Any recipient of confidential information shall exercise reasonable and appropriate
care with regard to the storage, custody, and/or use of confidential information in order to ensure
that its confidential nature is maintained.

6. Any recipient of confidential information, by accepting its receipt, agrees to be
subject to the jurisdiction of this Court in connection with any proceeding or hearing relating to the
confidential information and/or this Protective Order, including, but not limited to, any proceeding
relating to the enforcement of this Protective Order.

7. Any recipient of confidential information, prior to its receipt, shall be furnished with
a copy of this Protective Order, and shall execute the acknowledgment letter attached as Exhibit A,

certifying that the recipient will not disclose confidential information to any person to whom
ase Case t-B-CysOOBBINWRSC E CDoqumem2® | [Fited G9/26/18)1 Fase Pale 21 of 27

  

disclosure is not authorized by the terms of this Protective Order, that the recipient will not use any
confidential information in any way whatsoever other than for purposes of this action, and that the
recipient has read this Protective Order and agrees to be bound by its terms. The original of each
acknowledgement letter shall be maintained by counsel for that party and furnished to counsel for
the producing party upon the conclusion of this litigation.

8. There shall be no reproduction or copying of confidential information except for
those people authorized to receive information pursuant to this Protective Order after execution of
the acknowledgement letter.

9. Any confidential information required to be filed with the Court shall be marked
“Confidential” and filed under seal under applicable court rules, with the Clerk of the Court and
shall be available for inspection only by the Court and by persons authorized by this Protective
Order to receive such confidential information. Such documents or information shall be filed only
in sealed envelopes, on which shall be endorsed the caption of this action, an indication of the
contents, and the following designation:

CONFIDENTIAL
This envelope contains documents that are subject to a Protective
Order entered by the Court in this action governing use of
confidential discovery material. The envelope shall not be opened
or the contents thereof displayed or revealed except by order of the
Court. Violation hereof may be regarded as contempt of Court.

10. Information designated as “Confidential” may be referred to by a party in notices,
motions, briefs, or any other pleadings, may be used in depositions, and may be marked as
deposition exhibits in this action. No such information shall be used, however, for any of these

purposes unless it, or the portion where it is revealed, is appropriately marked and protected from

dissemination and, where filing is necessary, a motion to seal shall be sought from the Court.
  

ase CéSerhiciFiGSUCBBY-WE-SCEC Dobumenth29 ILRied 09/26/1081 Page Paid 22 of 27

11. If, at the time of trial, a party intends to introduce into evidence any information
designated as Confidential, that party shall give timely notice of such intention to the Court and
counsel for the producing party may take such steps as it shall deem reasonably necessary to
preserve the confidentiality of such information. The party claiming information is confidential
shall have the burden of proving that confidentiality.

12. After the conclusion of this action, this Protective Order shall continue to apply to all
confidential information provided by a party and the Court shall retain jurisdiction over all
recipients of such confidential information for purposes of enforcing the provisions of this

Protective Order.

13. All documents and copies of documents designated as Confidential shall be returned
to the producing party at the conclusion of this case. This paragraph shall require the return of the
original materials produced, together with all photocopies, duplicates, abstracts, or reproductions of
such materials.

14. The terms of this Protective Order do not preclude FCA US from providing
confidential and/or protected information and documents to the National Highway Traffic Safety
Administration (“NHTSA”), either voluntarily or in connection with FCA US’s obligations under
the National Traffic and Motor Vehicle Safety Act of 1966 (“Safety Act”), 49 U.S.C. § 30101, et
seq.

15. In the event that a party disagrees with the producing party’s designation of any item
as Confidential and subject to this Protective Order, the party shall send a written notice to the
producing party within 10 days of receipt specifying the items in question. In the event that the
parties cannot reach an agreement concerning the confidentiality of the item, the party opposing
continued confidentiality shall proceed to file a motion with this Court seeking a determination

whether the items are properly subject to this Protective Order. Any such items shall continue to be

   

 
  
 

ase Cab) ML B-Lvs0ess IAW RGC E CBdeamert 29e | Dileti G9/26/18/1Page Pabé 23 of 27

treated as confidential and subject to this Protective Order until such time as this Court rules that the
items are not entitled to confidential treatment.

16. Neither plaintiff(s) nor defendant(s) or their respective counsel, experts, or other

persons retained by them to assist in the preparation of this action shall under any circumstances,

sell, offer for sale, advertise, or publicize the contents of confidential information.

 
  
 

 

ase Cake Nd B-L90089 LAWRSC E Cbddumer? 29 | Biles! 09/24/18/1Page ahd 24 of 27

SO STIPULATED:

LAW OFFICES OF JAMES P. LYLE, P.C.

/s/ James P. Lyle

James P. Lyle, Esquire

1116 Second Street N.W.
Albuquerque, NM 87102
(505) 843-8000 - Telephone
(505) 843-8043 - Facsimile

pennname@prodigy .net
Attorney for Plaintiff Roy Munoz

GERMER, BEAMAN & BROWN, PLLC

/s/ Roy A. Spezia

Roy A. Spezia, Esquire

301 Congress Ave., Suite 1700
Austin, TX 78701

(512) 472-0288 - Telephone
(512) 472-0721 - Facsimile

rspezia(@germer.austion.com
Attorney for FCA US LLC

MONTGOMERY AND ANDREWS
Seth C. McMillan

325 Paseo de Peralta

Santa Fe, New Mexico 87504

Phone: (505) 986-2519

Fax: (505) 982-4289
smemillan@montand.com

Attorney for FCA US LLC

 
ase Case Dit B-HSOOBSUWRSCE CBddumem2?: |Fited 09/26/18/1Page Pate 25 of 27

 
 

EXHIBIT "A"
WRITTEN ASSURANCE
STATE OF NEW MEXICO
BERNALILLO COUNTY
1, , hereby attest to my understanding that information

 

or documents designated confidential are provided to me pursuant to the terms and conditions
and restrictions of the Protective Order of , 20_, in Roy Munaz v.
FCA US LLC, that I have been given a copy of and have read the Protective Order and
understand its terms. I further agree that I shall not disclose to others, except in accordance with
that Protective Order, such information or documents including notes or other memorandum or
writings regarding information contained in them, and that such information or documents shall
be used only for the purposes of the legal proceeding in which they are produced. IJ further agree
and attest to my understanding that my obligation to honor the confidentiality of such
information or documents will continue even after the termination of the legal proceeding. 1
further agree and attest to my understanding that, in the event that I fail to abide by the terms of
the Protective Order, I may be subject to sanctions, including sanctions by way of contempt of
court, imposed by the Court for such a failure. Further, I agree to subject myself to the
jurisdiction of the «Jurisdiction» in and for any contempt proceeding or other appropriate

sanctions as the Court may deem proper for a violation of the Court's Protective Order.

 

Subscribed and sworn to before me this day of , 20

 

NOTARY PUBLIC

 
  

of 1

. . Ti : : 1 . * a
ae cinstaia Tinpets teeved dh DRG ECE No. 4, Pager ee eer TT Siis Page 26 of 27

Weinstein Tippets & Little LLP

From: Tony Horvat (thorvat@nmbar.org)
To: pennname@prodigy.net

Date: Tuesday, November 5, 2019, 3:05 PM MST

James:

David B. Weinstein, Deborah A. Clinebell and Alexcis Nell from the firm of Weinstein Tippets & Little LLP are
listed in our database. | suspect that they are practicing here Pro Hac Vice. If you wanted specifics about what
cases they may be involved with, you can contact Pam Zimmer of our staff, pzimmer@nmbar.org or call her at

797-6092.
Best to you,

Tony Horvat
Customer Service/Facilities Coordinator, State Bar of New Mexico
5121 Masthead NE, Albuquerque, NM 87109 | PO Box 92860, Albuquerque, NM 87199

(505) 797-6085 | Fax (505) 797-6098 | tonyh@nmbar.org | www.nmbar.org

EXHIBIT 4

11/5/2019, 3:40 PM

 

 
 

UMITED WE STAND
ERPe,
P &CElve
NOVA 2 2019 /
CLERICS w. 5 .
us, DISTRICT Ge
Law Offices of fames P. Lyle, BC.
1116 2nd Street NW + Albuquerque, NM 87102
Clerk’s Office

United States District Court
Eastern District of Michigan
231 W. Lafayette Blvd., Rm 599
Detroit, MI] 48226

ISIS @e
